PER CURIAM.
This case presents no new issue of law-under the National Labor Relations Act, 29 U.S.C.A. § 151 et seq. The sole question is whether the findings of fact by the Board are supported by substantial evidence on the record considered as a whole. We have no doubt that they are. The Board’s order is not improper under the circumstances and there is no reason to modify or set it aside in whole or in part.
The respondents complain of delay in seeking enforcement. While delay in deciding labor disputes is not to be encouraged, the respondents cannot complain as they could have sought immediate review under Section 10(f) of the Act.
The enforcement order will be granted.